Citation Nr: 1302708	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  08-16 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chronic renal disease, manifested by fluid in the legs and ankles, on a direct basis and as secondary to the service-connected organic personality syndrome and post-traumatic encephalopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to October 1962.  [The Veteran has been deemed incompetent by VA, and the appellant in the present appeal is the Veteran's spouse, who is acting as his fiduciary.]  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision in which the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA) denied service connection for a chronic renal disease, manifested by fluid in the legs and ankles, on a direct basis.  Subsequent adjudication by the RO prior to certification of the appeal to the Board also addressed the matter of service connection for a chronic renal disease, manifested by fluid in the legs and ankles, as secondary to the service-connected organic personality syndrome and post-traumatic encephalopathy.

In December 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development, including obtaining a supplemental nexus opinion from a VA physician.  The requested opinion was obtained in March 2012.  The claim was then readjudicated by the RO in a July 2012 supplemental statement of the case, which confirmed the denial of service connection for a chronic renal disease, manifested by edema (i.e., fluid in the legs and ankles), on both direct and secondary bases.  The case was returned to the Board in August 2012, and the Veteran now continues his appeal via his fiduciary.


FINDINGS OF FACT

1.  A chronic renal disease, manifested by edema (i.e., fluid in the legs and ankles), did not originate during active duty, or indeed until many years thereafter, and is not related in any way to such service.  
2.  A chronic renal disease, manifested by edema (i.e., fluid in the legs and ankles), is not secondarily related to, or otherwise permanently worsened beyond its natural progression by, the service-connected organic personality syndrome and post-traumatic encephalopathy.


CONCLUSION OF LAW

A chronic renal disease, manifested by edema (i.e., fluid in the legs and ankles), was not incurred in or aggravated by active duty, may not be presumed to have been so incurred, and is not proximately due to, or aggravated by the service-connected organic personality syndrome and post-traumatic encephalopathy.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a),(b) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2012); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

The claim for service connection for renal disease, manifested by edema of the lower extremities, was filed in May 2006.  A VCAA notice letter was dispatched to the Veteran in October 2006, prior to the December 2006 rating decision now on appeal, that addressed service connection on a direct basis and satisfied the above-described mandates, as well as the requirement that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Subsequently, to address the Veteran's additional claim that his renal disease and edema were also secondary to his service-connected organic personality syndrome and post-traumatic encephalopathy, VA furnished another VCAA letter in August 2009.  This correspondence was followed by a subsequent readjudication, with a supplemental statement of the case issued in November 2009, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).
VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  The claimant's service treatment records and relevant private and VA medical records for the period from 1970 to 2012 have been obtained and associated with the claims file.  Noting that the Veteran reported being medically examined by employers and potential employers during the period from 1962 to 1982, which he alleges to have detected swelling of his lower extremities and abnormal levels of protein in his urine, the Board remand of December 2011 instructed the RO/AMC to request that he provide information identifying the names and addresses of these employers and the appropriate waivers so that VA could attempt to obtain copies of his medical records from them.  A February 2012 correspondence contains VA's specific requests in this regard.  However, the Veteran failed to respond.  The United States Court of Appeals for Veterans Claims (Court) has held in Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) that VA's duty to assist "is not always a one-way street," and that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  As such, the Board deems the RO/AMC's good faith attempt to solicit cooperation from the Veteran to have sufficiently discharged its duty to assist with regard to this particular reported evidence and its obligation to substantially comply with the Board's remand instruction, notwithstanding the absence of cooperation from the Veteran and his fiduciary in the development of his claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Pursuant to the claim on appeal, VA has provided the Veteran with a VA examination in October 2008 that provided nexus opinions addressing the renal disease and edema claim at issue, and also obtained a supplementary physician's nexus opinion addressing the same in March 2012, which further addressed elements of the claim that were not sufficiently discussed in the October 2008 examination.  The physicians who conducted the aforementioned clinical actions each had the opportunity to review the Veteran's claims file and their nexus opinions addressing the relationship between the Veteran's military service and the claimed disability at issue are supported by an objective rationale based on the physicians' review of the Veteran's pertinent clinical history.  Furthermore, absent a challenge to the expertise of an examiner, which the appellant has not presented, the Board may assume the competence of VA examiners.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency).  Thus, the Board finds no defect in the aforementioned examination report or supplementary opinion of record and the nexus opinions obtained therefrom, and they are collectively deemed to be adequate for purposes of adjudicating the VA compensation claim decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In view of the evidentiary development undertaken and the adequacy of the March 2012 supplementary opinion (which was ordered on remand to address aspects of the current claim that were not sufficiently discussed in the October 2008 examination), the Board concludes that the RO/AMC has substantially complied with its December 2011 remand instructions and that an additional remand for corrective action is unnecessary.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his renal disease claim decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2012).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any documentation of treatment for complaints of urinary tract symptoms during active duty will permit service connection for a chronic renal disease, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, such as cardiovascular-renal disease with precursor hypertension, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (2012).  Service connection for cardiovascular-renal disease with precursor hypertension may be established based on a legal "presumption" by showing that cardiovascular and/or renal disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

As relevant, the Veteran's service treatment records show that, on enlistment examination in December 1960, he was normal on clinical assessment of his cardiovascular and genitourinary system.  Urinalysis revealed no sugar or albumin (protein) in his urine.  Chest X-ray revealed normal cardiac silhouette, and his blood pressure did not indicate essential hypertension.  In an accompanying medical history questionnaire, he denied having any kidney stones or sugar, albumin, or blood in his urine.

In November 1961, the Veteran sustained a severe traumatic head injury from a motor vehicle accident that was deemed to have been incurred in the line of duty.  The records reflect that the residuals of this brain injury ultimately manifested itself as organic changes to his personality (diagnosed as an emotional instability reaction) and impairment of his sense of smell (anosmia).  Treatment records associated with the Veteran in the immediate aftermath of this accident show no injury to his internal organs, including his kidneys or heart.  

Urinalysis studies conducted in November - December 1961 reveal normal findings.  The Veteran's blood pressure readings obtained throughout his entire period of active duty were normal and non-hypertensive, with systolic pressures that did not exceed 130 millimeters of mercury (mmHg) and diastolic pressures that did not exceed 76 mmHg.  A March 1962 treatment note shows that the Veteran complained of an inability to micturate (i.e., urinate) when he had a full bladder.  However, no chronic kidney disorder or disease was indicated, and urinalysis studies conducted in February - March 1962 revealed normal findings.

The Veteran's separation examination in October 1962 shows that his cardiovascular and genitourinary system were normal, with no sugar or albumin in his urine on urinalysis and normal chest X-ray and blood pressure.  He denied having any history of kidney stones or sugar, albumin, or blood in his urine.  He was discharged under honorable conditions from active duty in October 1962, based on the recommendations of a service medical examiner who determined him to be unfit for military service because of emotional instability.  

The Veteran's claims file contains no medical records of treatment in the years immediately following his separation from active duty in 1962, up until 1970.  Private medical records dated 1970 - 1977 show, in pertinent part, normal chest X-rays in December 1970, and the first indication of a blood pressure reading indicating essential hypertension is dated in October 1975, which measured 142/100 mmHg.  

The report of a December 1977 VA medical examination shows that the Veteran presented with complaints of having malodorous urine but denied any history of blood, sugar or albumin in his urine.  Urinalysis study from December 1977 revealed normal findings.  Examination of his ankles revealed no edema.  He was diagnosed with minimal hypertensive vascular disease that was untreated.  The examining clinician stated that uropathy and medical renal disease were not clinically detected on examination.

Thereafter, the Veteran's earliest clinically recorded diagnosis of chronic renal disease was demonstrated in July 1982, when he appeared at a VA hospital for treatment of bilateral leg swelling (edema) whose onset "the patient can pinpoint to occurring one certain day [in May 1982] after heavy exertion."  After an initial diagnosis of chronic nephrotic syndrome, a renal biopsy was performed, and he was diagnosed in July 1982 with membranous nephropathy and membranous glomerulonephritis.

VA and private medical treatment records show that since July 1982, the Veteran chronic renal disease progressively worsened over time.  VA treatment records from 2008 - 2012 show that his relevant diagnoses included chronic renal failure and membranous nephropathy.

As previously stated, the Veteran is presently service connected for organic personality syndrome, post-traumatic encephalopathy (rated 100 percent disabling) and bilateral anosmia (rated 10 percent disabling).  These are residuals of his head injury sustained in the in-service motor vehicle accident of November 1961.

In written statements submitted during the course of this claim, the Veteran attested to having had swelling of his lower extremities and ankles since separating from active duty in 1962, averring that these symptoms represented onset of his chronic kidney disease at that time, manifested by edema.  He also contends that his kidney disease was the result of injuries sustained in his in-service motor vehicle accident, and that the March 1962 in-service treatment note of his inability to micturate with a full bladder was evidence of onset of chronic kidney disease.  He indicated that he was denied employment from prospective employers since 1962 after medical examinations administered in conjunction with his job applications revealed protein in his urine.  He also indicated that he was either denied employment or was dismissed from employment because his swollen and edematous legs and ankles prevented him from wearing shoes and boots required for his job.  Alternatively, the Veteran contends that as his brain governs the functioning of his internal organs, his chronic renal disease is secondary to, or aggravated by his service-connected organic personality syndrome, post-traumatic encephalopathy.  The Veteran's spouse and sister have also submitted statements attesting that they observed the Veteran's swollen lower extremities and ankles as early as 1962.

In an attempt to establish chronicity of symptomatology, the Veteran and his witnesses have submitted an undated color photograph of the Veteran, alleged to have been taken in the late 1970s or early 1980s, which shows him seated with his right leg crossed over his left, the cuff of his right pant leg raised to reveal with what they claim is an abnormally swollen ankle.  

The report of an October 2008 VA genitourinary examination shows that the examiner had reviewed the Veteran's claims file in conjunction with his assessment.  Clinical findings revealed severe bilateral pretibial pitting edema.  The genitourinary diagnoses presented were nephrotic syndrome, chronic renal insufficiency - stage V, renal lithiasis, and prostate cancer, with a psychiatric diagnosis of organic brain syndrome.  The clinician then presented the following nexus opinion:

[T]he veteran[']s . . . renal failure to include fluid in the legs and ankles [IS NOT CAUSED BY OR A RESULT OF traumatic brain injury or otherwise] related to or aggravated by the veteran's head trauma injury from an automobile accident while in service.

RATIONALE FOR OPINION GIVEN:  Review of records of the veteran[']s service years, including his head injury and subsequent extensive hospitalizations and evaluations revealed no evidence of kidney disease, proteinuria or swelling in the legs and feet.  He did not report swelling in the legs until 1982 at which point he related that the symptoms had been present for two [months].  There is no evidence that he sustained kidney trauma or in any other way was suffering from a kidney condition at the time of discharge [from active duty].  His separation physical report of October 1962 contains no complaint by the veteran or findings on physical examination of swelling of the legs or feet and no other evidence of kidney conditions.  Therefore it is my opinion it is not caused by or a result of head trauma injury f[rom] an automobile accident while in service.      
       
The additional VA medical opinion ordered by Board remand of December 2011 to supplement the October 2008 VA examination report was obtained in March 2012.  The opining physician reviewed the Veteran's claims file (C-file) and noted the photograph of the Veteran as a younger man, showing apparent ankle edema.  The clinician acknowledged that the Veteran's bilateral edema of his legs and ankles was a symptom associated with his chronic renal disease.  The diagnosis presented was membranous nephropathy.  After considering the Veteran's pertinent clinical history, the VA clinician presented the following supplementary medical opinion, which states, in pertinent part:

The claimed [renal disease and edema] was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

Rationale:  The usual presentation of nephropathy is generally edema associated with large amounts of protein (albumin) in the urine.  The veteran had a negative urine dip test for albumin in the urine on separation from service.  BUN (blood urea nitrogen), creatinine, and urine tests were also located in the C-file dated in 1977, and were all negative for a kidney condition.  The first manifestation of the veteran's kidney condition identified in the C-file was in 1982, when a two month history of swelling in the lower extremities was discussed.  There is no other evidence in the C-file of a kidney condition in the time between service and 1982.

The veteran's service treatment files were reviewed.  No evidence for membranous nephropathy was identified.  One entry dated March 1962. . . indicated "inability to micturate when he had a full bladder, [. . .]"  It should be noted that an inability to micturate is a lower urinary tract sign, not a sign of upper urinary tract disease such as nephropathy.  If the veteran has an onset of nephropathy in service, than the urine test results in 1962 and 1977 should have been positive.  

In general, membranous nephropathy is felt to be an autoimmune disease [medical authority citation deleted].  Although most cases are idiopathic, an association with other [specific] conditions and medications has been cited.  [However, a] casual or aggravating relationship for organic personality syndrome and post-traumatic encephalopathy, or for traumatic events such as motor vehicle accidents, was not cited.  Therefore, the evidence in the C-file does not support a relationship of the veteran's current kidney condition either with service or with his service-connected conditions.

The Board has considered the totality of the evidence and finds that the weight of the objective clinical evidence is against the Veteran's claim for service connection for chronic renal disease and fluid in his legs and ankles.  The fluid in his legs and ankles is edema, which the clinical evidence has determined to be a symptomatic component of his renal disease and not a separate and individual disability.  His service medical records show no treatment for any kidney injury or disease.  All urine tests during service are negative for the abnormal presence of protein in his urine that would indicate onset of renal disease, including on separation from service.  Furthermore, to the extent that the Veteran may claim service connection for renal disease as due to cardiovascular disease, his service medical records also show no onset of heart disease or essential hypertension in service and post-service medical records do not objectively establish the presence of cardiovascular disease manifested to a compensable degree within one year following the Veteran's discharge from active duty in October 1962.  Even as late as December 1977, over 15 years after his discharge from active duty, a VA examination conducted on this date shows that his urine tests were negative for protein, no edema of his lower extremities or ankles was observed, and no renal disease was detected and diagnosed.  The earliest date of onset of chronic renal disease and associated edema is clinically established no earlier than May 1982, according to 1982 VA medical records showing reported onset of bilateral edema two months prior to the first diagnosis of chronic renal disease in July 1982.  This is nearly 20 years after service.    

The Veteran and his witnesses attest that he had chronic renal disease manifest as bilateral edema of his lower extremities and ankles as early as 1962, at the time of his separation from service, and that medical examinations conducted in relation to job applications from the period from 1962 - 1982 noted such symptoms as well as detected protein in his urine.  These lay statements provided by the claimant and his witnesses attesting to the aforementioned may be sufficient in themselves to establish a nexus with service if the statements are both credible and within the competence of the individual person presenting the statement to make.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Although the Veteran and his witnesses are competent to present testimony as to the observable symptoms of his renal disease, such as the edema of his lower extremities, and their testimony in this regard can establish proximity to military service and continuity of symptomatology for purposes of establishing a nexus with service and chronicity thereafter, the Board finds them each to be non-credible for demonstrating onset of edema or receipt of medical treatment for renal disease any earlier than 1982.  The medical records simply do not objectively demonstrate the clinical presence of lower extremity edema during service, during VA examination in December 1977, or any time prior to 1982, and thusly contradict the history presented in the statements of the Veteran and his witnesses.  The Board further finds that the history of onset of edema in 1982, as reported with "pinpoint" accuracy by the Veteran during his treatment in July 1982 for what was ultimately diagnosed as chronic renal disease, is a statement that is highly credible and probative for indicating when the Veteran perceived onset of these edema symptoms, being that it was presented for purposes of receiving medical treatment and not in the context of, nor motivated by, a claim for VA compensation.  

Having determined that the Veteran's alleged clinical history regarding onset and continuity of edema and, by extension, chronic renal disease since service is not credible, to the extent that he asserts on his own authority, based on his own personal knowledge of the particulars of his individual case, that his chronic renal disease is related to service as secondary to his service-connected disabilities, because the record does not show that he is a trained and accredited medical professional, he therefore lacks the competence to make diagnoses or present commentary and opinion on matters pertaining to medical causation or etiology.  He is thus not competent to objectively associate his renal disease with his period of active duty.  His statements in this regard are thus entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

While acknowledging that the photograph submitted by the claimant indicated lower extremity edema, per the March 2012 VA supplemental opinion, this photograph is undated, and, even if the Veteran's statement (that it was taken as early as the 1970s) was assumed to be true, this still places the photograph of the edematous claimant no closer than eight years, at most, after the date of his separation from service.  Thus, alone, it cannot establish onset of edema in service.

The Board has reviewed the remaining post-service medical evidence and finds that none of these records present an objective clinical opinion linking the Veteran's chronic renal disease to his period of service.  The October 2008 VA medical examination and the supplementary VA opinion of March 2012 present nexus opinions predicated on the examining clinicians' review of the Veteran's clinical history, which confers great probative weight upon their medical opinions.  These opinions collectively state, in essence, that there was no kidney disease manifest in service or for nearly 20 years afterwards, and that the single complaint in service of an inability to micturate on a full bladder was a lower urinary tract issue and not a sign of an upper urinary tract disease such as nephropathy.

Based on a review of the Veteran's clinical record and history, including consideration of established medical authorities addressing medical conditions known to be associated with chronic renal disease, the 2008 and 2012 VA opinions also collectively and conclusively establish that the Veteran's chronic renal disease and edema did not have their onset at any time prior to 1982, nearly two decades after he left service, and that his chronic renal disease and edema were not related to injuries sustained in his November 1961 in-service motor vehicle accident, nor were they proximately due to, or otherwise aggravated (i.e., permanently worsened beyond their natural clinical progression) by his service-connected organic personality syndrome and post-traumatic encephalopathy.  

In view of the foregoing discussion, the Board concludes that an award of VA compensation is not warranted for the Veteran's chronic renal disease, to include edema (i.e., fluid in the legs and ankles), on a direct basis and as secondary to service-connected organic personality syndrome and post-traumatic encephalopathy.  The clinical evidence establishes that the chronic renal disease and its associated symptoms did not originate in service (or, indeed, until many years later), and is not otherwise related to service, including the service-connected organic personality syndrome and post-traumatic encephalopathy.  His claim of entitlement to service connection for chronic renal disease, manifested by edema (i.e., fluid in the legs and ankles), must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a chronic renal disease, manifested by edema (i.e., fluid in the legs and ankles), on a direct basis and as secondary to the service-connected organic personality syndrome and post-traumatic encephalopathy, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


